                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

D’JANGO HENDRIX                              :    Case No. 1:17-cv-623
                                             :
      Petitioner,                            :    Judge Timothy S. Black
                                             :    Magistrate Judge Stephanie K. Bowman
vs.                                          :
                                             :
WARDEN, LEBANON                              :
CORRECTIONAL INSTITUTION,                    :
                                             :
      Respondent.                            :

                     ORDER GRANTING PETITIONER’S MOTION
                      TO REINSTATE HABEAS ACTION (Doc. 18)

        The matter is before the Court on petitioner’s motion to reinstate this habeas

 corpus action (Doc. 18), which was administratively stayed and terminated on the Court’s

 active docket in September 2018, while petitioner exhausted his state court remedies.

 (See Docs. 14, 15). Respondent opposes the motion on the ground that petitioner did not

 file it within thirty days after exhausting his state court remedies, as directed by the stay

 order. (Doc. 19).

        It appears from the present record that petitioner has now exhausted all available

 state court remedies. Although petitioner did not file the motion to reinstate his case

 within thirty days after exhausting his state court remedies, petitioner provided the Court

 with an update during the stay and there appears to be no intentional delay on his part.

 Petitioner’s motion for reinstatement of the petition (Doc. 18) is hereby GRANTED.

 The Order entered on September 5, 2018 administratively staying the action and
terminating the case on the Court’s active docket (Doc. 15) is hereby VACATED.

       It is FURTHER ORDERED that respondent shall file an answer conforming to

the requirements of Rule 5 of the Rules Governing § 2254 Cases within sixty (60) days of

the date of this Order.


       IT IS SO ORDERED.

Date: 4/2/2020                                               s/Timothy S. Black
                                                         Timothy S. Black
                                                         United States District Judge




                                           2
